Citation Nr: 1133334	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-05 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for multiple sclerosis.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1998 to September 2003.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim seeking entitlement to a disability rating in excess of 30 percent for multiple sclerosis.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required in the form of a more complete evaluation of the Veteran's multiple sclerosis.  In this regard, the duty of VA to provide a VA medical examination extends to examinations regarding claims for a higher rating.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 4.2 (2010) (a rating must be adequate for rating purposes).  

Multiple sclerosis is rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8018.  The minimum rating for multiple sclerosis with symptomatic manifestations is 30 percent.  In order to warrant a rating in excess of 30 percent, the manifestations of multiple sclerosis must be separately evaluated, and the separate evaluations, when combined, must result in a combined rating in excess of 30 percent.  If the evaluation which would be assigned by separately rating each manifestation of multiple sclerosis would be more favorable to the Veteran than a single 30 percent evaluation assigned under DC 8018, then the Veteran is entitled to the benefit of the separate ratings, which are substituted for the single rating under DC 8018.  The Board notes that a claimant is entitled to separate ratings under different diagnostic codes for different problems or residuals of an injury, if none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, accurately evaluating multiple sclerosis is highly complex, in light of the fact that it can cause manifestations that affect differing functions in many parts of the body. 

In this case, the Veteran was originally granted service connection for multiple sclerosis in March and April 2004 that manifested with headaches, dizziness, ringing in his ears, numbness, and nausea.  Subsequent treatment records indicate that his symptoms improved with medication and treatment.  

Then, in July 2005, the Veteran submitted a claim for an increased rating for multiple sclerosis, noting his initial hospitalization for this disorder.  An August 2005 VA medical treatment record noted that the Veteran was complaining of irritation of his thighs where he injected his multiple sclerosis medication.  Later the same month, the Veteran was provided with a VA medical examination, which noted symptoms of tinnitus, paresthesias of his face, and fatigue.  The examiner indicated that the Veteran's condition was worsening and he was experiencing relapsing remitting episodes.  A December 2005 VA medical treatment record indicated that the Veteran's tinnitus, paresthesia and weakness had improved, but also noted increased fatigue and unsteadiness.  

In his June 2006 notice of disagreement (NOD), the Veteran complained of fatigue and unsteadiness with pain and weakness in his face.  In April 2007, the Veteran also complained of scars and bruising caused by his multiple sclerosis treatment medication.  A May 2007 VA medical treatment record indicated that the Veteran was at low risk for fall or injury due to his multiple sclerosis; however later the same month, the Veteran was diagnosed with blurry vision as a manifestation of his multiple sclerosis.  The same month a review of a magnetic resonance imaging (MRI) study noted increased lesions and fatigue, but his strength, gait, and reflexes were indicated as normal.  

In September 2007, again the Veteran was noted as experiencing optic neuritis as well as regular headaches due to his multiple sclerosis.  In November 2007, the Veteran failed to report for a VA medical examination scheduled to review his multiple sclerosis.  Another VA medical examination was conducted in December 2007, which confirmed the Veteran's optic neuritis as due to his multiple sclerosis.  In December 2007, the Veteran reported experiencing memory problems, balance problems and dizziness, sensitivity to bright light, irritability, headaches, and sleep problems.  In his February 2007 substantive appeal (VA Form 9), the Veteran again reiterated that he was experiencing scars due to his multiple sclerosis treatment, as well as pain and discomfort.  The Veteran also submitted a December 2007 VA medical treatment record from an eye examination, although this does not contain any written explanation of the findings.  A November 2008 VA medical treatment record noted the Veteran's multiple sclerosis-related eye symptoms and a record from later the same month noted that the Veteran's multiple sclerosis factors had increased to a high risk for falling.  

Finally, the Veteran was provided with a VA medical examination in May 2011, at which time the examiner noted rashes at the injection sights for his multiple sclerosis medication, a normal fundoscopic examination and mental status with intact cranial nerves and no evidence of chorea (muscular twitching in the legs).  The examiner did note positive Romberg's (balance test), and difficulty walking in tandem, although the Veteran did not show weakness or sensory abnormality and had a normal unstressed gait without a cane.  However, the examiner also noted that the Veteran did have to carry a cane with him in anticipation of dizzy spells.  The Board also notes that the examiner indicated that the Veteran's right arm was in a cast due to falling and fracturing his right arm due to a dizzy spell.  The examiner also noted daily headaches.  

In this regard, as indicated above, an assessment for multiple sclerosis requires a full assessment of all the current manifestations of the Veteran's multiple sclerosis, and then a comparison of the rating obtained by combining these factors with the 30 percent minimum rating for multiple sclerosis.  If the total for rating all the manifestations of the Veteran's multiple sclerosis is greater than the 30 percent assigned, then the higher rating should be applied.  In this regard, it is evident from the record that the Veteran's multiple sclerosis encompasses a range of neurological factors including manifestations of dizziness, headaches, and interference with eye function.  The Veteran has also complained of relevant scarring due to treatment for his multiple sclerosis.  In this case, the May 2011 VA medical examination simply did not provide the full range of testing of each manifestation sufficient to allow the Board to provide a review of each manifestation at this time.  Therefore, a new VA medical examination is necessary to adequately address the severity of the Veteran's multiple sclerosis.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all health care providers that have provided relevant treatment for his multiple sclerosis, and attempt to obtain records from each health care provider that he identifies, if such records are not already in the claims file.

	Whether or not the Veteran has identified any new records, the AOJ must attempt to obtain all relevant VA medical treatment records from March 2010.

	The AOJ should also obtain any records of treatment for a multiple sclerosis related right arm fracture that occurred in April 2011.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file.

2.	Schedule the Veteran for a complete set of general, orthopedic, and neurological VA examinations to assess all the separate manifestations of the Veteran's multiple sclerosis, by appropriate specialists, to determine the current nature and severity of his service-connected multiple sclerosis.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

A)	The Veteran should first be provided a VA examination by a physician having expertise in dealing with multiple sclerosis.  Each symptom of multiple sclerosis manifested by the Veteran should be described by the examiner, to the extent possible.  All required tests and studies should be performed as deemed necessary by the examiner, and the examiner should also review the Veteran's VA medical treatment records, and indicate that this was accomplished in the report.

B)	Then, provide specialized examinations to describe the severity of multiple sclerosis for each involved body system, including an eye examination, an examination of cognitive functioning, an orthopedic examination, a neurological examination, and any other relevant examination, should be conducted as necessary. 

C)	In the ophthalmologic examination visual acuity, both corrected and uncorrected for each eye should be reported in detail.  The examiner should fully review any visual disturbance that is attributable to multiple sclerosis.

D)	The severity of muscle weakness and neurological impairment should be described separately for each affected extremity or body part, any restrictions in the range of motion due to pain or weakness should be described in terms of the limitation of the degrees of the affected joint.  

D)	The appropriate VA examiner should also provide an opinion as to whether the nerve involvement of each extremity more nearly approximates complete or incomplete paralysis, and if incomplete, the physician should characterize the degree of impairment as most nearly approximating either mild, moderate or severe in nature.

E)	An examiner should also provide a review of any scarring caused by the Veteran's multiple sclerosis treatment and medication.  This should include an assessment of the size and nature of any scarring or irritation found.

F)	Finally, a complete report of the examinations conducted should be produced with a thorough description of the degree of impairment offered by each and every aspect of the Veteran's service-connected multiple sclerosis as well as a full assessment of the general affects of the Veteran's multiple sclerosis on his ability to maintain employment and his daily activities.  The examiner should also express an opinion as to the degree to which any flare-ups might further affect the Veteran's abilities.  That report, with any associated consultation reports and reports of diagnostic and laboratory studies, should be associated with the Veteran's claims folder.  

	A complete rationale and explanation for any opinion expressed should be included in the examination report.  

3.	To help avoid a further remand, the AOJ must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  The Veteran is noted to have a right to compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.	Following completion of the above development, readjudicate the claim for entitlement to an increased rating for multiple sclerosis.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


